 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JOSHUA LEE REDDING,
 8
                                   Plaintiff,               Case No. 2:18-cv-01536-BJR-BAT
 9
            v.                                              ORDER RENOTING MOTION
10
     SNOHOMISH COUNTY JAIL, et al.,
11
                                   Defendants.
12
            Before the Court is defendants’ motion for summary judgment presently noted for
13
     September 13, 2019. Dkt. 19. On September 12, 2019, plaintiff filed a pleading entitled “Proof
14
     regarding Video Evidence,” indicating that he has requested a copy of the video footage of the
15
     interaction in question and that it will be available October 2, 2019. Dkt. 27.
16
            Although this pleading is late, the Court ORDERS:
17
            (1)     The clerk shall renote the motion for summary judgment, Dkt. 19, for October
18
                    11, 2019.
19
            (2)     Plaintiff shall submit to the court and defendants the video footage by October 7,
20
                    2019;
21
            (3)     The Clerk of Court shall provide copies of this Order to the parties.
22

23



     ORDER RENOTING MOTION- 1
 1      DATED this 13th day of September, 2019.

 2

 3

 4
                                                         A
                                                  BRIAN A. TSUCHIDA
                                                  Chief United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER RENOTING MOTION- 2
